*154
By the Court

Lumpkin, J.,
delivering the opinion.
The only question in this ease is, whether a negotiable note being transferred by the payee, as collateral security, after maturity, the maker can plead a set-off against the payee, to an action at the instance of the holder ?
The point has been fully and satisfactorily discussed upon the cases. And while it is true that there is a conflict of authority both in England and in this country, the better opinion seems to be, that the defense is not admissible; and such has been the uniform tenor of the decisions in this State. Story on Prom. Notes, see. 186-195 and note; Chitty on Bills, 74; 3 Burrow, 1663; 2 Kelly, 92; 3 ib., 47; 4 ib., 428; 18 Ga. Rep., 650; 22 Ga. Rep., 246; 27 Ga. Rep., 20; Wheaton’s Sel. Vol. 132; Chitty on Bills, 5-226; Story on Prom. Notes, 178; 5 Cowen, 231; Creswell, 558; 3 Vermont, 540; Swift vs. Tyson, 16 Peters, 1; 20 Hon. C. 5 Rep., 243; 6 Cush. Rep., 469; Story on Bills, 192; 8 Metcl'f, 40; 3 Cush. Rep., 162; 20 Vermont, 569.
The legal title to the note is vested by the transfer in the holder, and notwithstanding the paper be over due, no equity can be set up outside the contract itself.